Exhibit 10.1

 

RIGHT OF FIRST REFUSAL AGREEMENT

 

This Right of First Refusal Agreement (“Agreement”) is entered into between
PharmaCyte Biotech, Inc. (“PharmaCyte”) and Silver Associates, Inc. (“Silver
Rock”) as of May 4, 2020 based upon the following:

 

RECITALS

 

A.Silver Rock has purchase shares of common stock of PharmaCyte (“Common Stock”)
pursuant to an effective S-3 Registration Statement. These transactions are
usually in the form of block trades based upon a negotiated price per share of
Common Stock;

 

B.Silver Rock is agreeable to continue to purchase shares of Common Stock on the
condition that it receive a “Right of First Refusal” from PharmaCyte relating to
the sale of shares of Common Stock using the S-3 Registration Statement or
restricted non- free-trading shares of Common Stock; and

 

C.PharmaCyte is agreeable to providing the following Right of First Refusal to
Silver Rock on the basis that Silver Rock will continue to purchase shares of
Common Stock using the S-3 Registration Statement or any other form of
Registration Statement pursuant to which the stares are registered to be free
trading, or restricted non-free- trading shares of Common Stock.

 

AGREEMENT

 

1.Right of First Refusal

 

PharmaCyte may not consummate any sale of shares of its Common Stock (“Proposed
Transaction”) unless PharmaCyte has first offered Silver Rock or its assignee(s)
the opportunity to purchase the shares in any Proposed Transaction on the same
terms and conditions as the Proposed Transaction. Should Silver Rock or its
assignee(s) be unwilling or unable to purchase such shares from PharmaCyte
within ten (10) Business Days (defined below) from Silver Rock’s receipt of
written Notice (defined below) of the Proposed Transaction (“Proposed
Transaction Notice”) from PharmaCyte, then PharmaCyte may proceed with the
Proposed Transaction, which must be completed within ten (10) Business Days
after the date of the Proposed Transaction Notice. If the Proposed Transaction
is not consummated within such period of time, then PharmaCyte must again offer
Silver Rock the opportunity to purchase the shares of the Proposed Transaction
as described above, and the process detailed above shall be repeated. The
Proposed Transaction Notice must be sent in accordance with the Notice
provisions set forth in Section 3 of this Agreement.

 

2.Beneficial Ownership Limitation.

 

The number of shares of Common Stock then to be purchased by Silver Rock shall
not exceed the number of shares that, when aggregated with all other shares of
Common Stock then owned by Silver Rock beneficially or deemed beneficially owned
by Silver Rock, would result in Silver Rock owning more than the Beneficial
Ownership Limitation of this Agreement.

 

The “Beneficial Ownership Limitation” of this Agreement shall be 4.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock issuable pursuant to a Proposed
Transaction Notice. However, Silver Rock, in its sole discretion, may waive the
Beneficial Ownership Limitation up to 9.99%.

 

 

 



 1 

 

 

3.Notice

 

All notices, demands, requests, consents, approvals, and other communications
required or permitted hereunder (“Notices”) shall be in writing and, unless
otherwise specified herein, shall be: (i) personally served; (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid;
(iii) delivered by reputable air courier service with charges prepaid; or (d)
transmitted by hand delivery or email as a PDF, addressed as set forth below or
to such other address as such party shall have specified most recently by Notice
given in accordance herewith. Any Notice or other communication required or
permitted to be given hereunder shall be deemed effective (iv) upon hand
delivery or delivery by email at the address designated below (if delivered on a
Business Day during normal business hours where such notice is to be received),
or the first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received);
or (v) on the second Business Day following the date of mailing by express
courier service or on the fifth Business Day after deposited in the mail, in
each case, fully prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever is first to occur. For the purposes of this Agreement
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the city of Los Angeles, California are authorized or
required by law or executive order to remain closed.

 



  The addresses for such communications shall be:       If to PharmaCyte:      
PharmaCyte Biotech, Inc.   23046 Avenida de la Carlota, Suite 600   Laguna
Hills, CA 92653   Phone: (917) 595-2850   Email: info@pharmacyte.com  
Attention: Chief Executive Officer       If to Silver Rock:       Silver Rock
Associates, Inc.   9663 Santa Monica Blvd., No 1091   Beverly Hills, CA 90210  
Phone: 310-801-3881   Email: nima@SilverRock.co   Attention: Nima Montazeri,
President

 

 

 



 2 

 

 

4.Miscellaneous

 

(a)  No Assignment. This Agreement shall be binding upon and inure to the
benefit of PharmaCyte and Silver Rock and their respective successors. Neither
this Agreement nor any rights of PharmaCyte or Silver Rock hereunder may be
assigned by either party to any other person or entity.

 

(b)  This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Nevada without regard to the principles of conflicts of
law. PharmaCyte and Silver Rock hereby submit to the exclusive jurisdiction of
the United States federal and state courts located in Los Angeles, California,
with respect to any dispute arising under this Agreement

 

(c)   Entire Agreement. This Agreement contains the entire understanding of
PharmaCyte and Silver Rock with respect to the matters covered by the Agreement
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into the
Agreement.

 

(d)  Counterparts. This Agreement may be executed in multiple counterparts, each
of which may be executed by less than all of the Parties and shall be deemed to
be an original instrument which shall be enforceable against the Parties
executing such counterparts and all of which together shall constitute one and
the same instrument. This Agreement may be delivered to the Parties by email of
a copy of this Agreement bearing the signature of the Parties so delivering this
Agreement.

 

IN WITNESS WHEREOF, the parties to this Agreement have executed it by their
respective duly authorized officers as of the day and year first written above.

 

 



SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned, thereunto duly authorized.

 

  PHARMACYTE BIOTECH, INC.       By: /s/ Kenneth L. Waggoner   Name: Kenneth L.
Waggoner   Title: Chief Executive Officer President and General Counsel        
   

 

  SILVER ROCK ASSOCIATES, INC.       By: /s/ Nima Montazeri   Name: Nima
Montazeri   Title: President

 

 

 



 3 

 